198 F.2d 268
INLAND MOTOR FREIGHT, Inc., a Corporation and PacificHighway Transport, Inc., a Corporation, Appellants,v.ANCHOR CASULATY COMPANY, a Corporation, Appellee.
No. 13127.
United States Court of Appeals Ninth Circuit.
Aug. 14, 1952.

Brown & Brown, Spokane, Wash., for appellants.
Witherspoon, Witherspoon & Kelley, William V. Kelley, Jr., Spokane, Wash., for appellee.
Before STEPHENS, BONE and ORR, Circuit Judges.
PER CURIAM.


1
The District Court in a well reasoned opinion correctly decided the issues presented on this appeal.  We affirm the judgment on the opinion of Judge Driver, 97 F. Supp. 841.